                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

JAY BONANZA BRILEY,                   Civil Action No. 18-13889
                                                (RMB)
           Plaintiff

     v.
                                               OPINION
MS. SMIHAL, et al.,

           Defendant


     BUMB, District Judge

     Plaintiff,   incarcerated   in    the   Federal     Correctional

Institution in Fort Dix, New Jersey (“FCI-Fort Dix”), filed this

civil rights action on September 13, 2018. (Compl., ECF No. 1.)

Plaintiff failed to pay the filing fee or submit an application to

proceed without prepayment of fees (“in forma pauperis” or “IFP”)

under 28 U.S.C. § 1915(a). On January 18, 2019, this matter was

temporarily closed pursuant to the Standing Order 18-4, which

stayed cases having the United States or its agencies or employees

as defendants, due to the Government shutdown. (Order, ECF No. 3.)

Standing Order 18-4 has expired and the stay is lifted. The Court

will reopen this matter.

     Plaintiff has not yet paid the filing fee or applied for IFP

status. On January 14, 2019, Plaintiff’s mail was returned as

undeliverable because he is no longer incarcerated in FCI Fort

Dix. (ECF No. 2.) Plaintiff did not advise the Court of his new

address.
I.    DISCUSSION

      Local Civil Rule 10.1(a) provides, in relevant part:

           unrepresented parties must advise the Court of
           any change in their . . . address within seven
           days of being apprised of such change by
           filing a notice of said change with the Clerk.
           Failure to file a notice of change may result
           in the imposition of sanctions by the Court.

      Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.

Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1

(D.N.J. Jan. 23, 2015) (collecting cases).

      Mail sent to Plaintiff’s last known address was returned. To

date, Plaintiff has not informed the Court of his new address.

II.   CONCLUSION

      The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1   An appropriate order follows.



Dated:   February 8, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 2
